March 28, 2014 Mr. Jarrett Torno Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, D.C. 20549 RE: SEC Comment Letter Dear Mr. Torno, Thank you for speaking with me earlier today with regard to the comment letter addressed to Barnes & Noble, Inc. dated March 20, 2014. As we agreed, Barnes & Noble will respond to the comment letter by April 17, 2014. Please do not hesitate to contact me should you have any questions. Sincerely yours, /s/Bradley A. Feuer Bradley A. Feuer Vice President, General Counsel 122 Fifth Avenue, New York, NY 10011tel: (212) 633-3300
